This case is here on appeal from a final decree holding the equities of the cause to be with the defendant and dismissing, without prejudice, the amended bill of complaint. The amended bill of complaint sought a partition of the homestead. The answer alleged that Mary E. Mobley and husband, prior to his death, were the owners of the property as tenants by the entireties. Counsel for the parties litigant are substantially in accord on the facts, viz.: On January 23, 1894, Irvin E. Mobley acquired the fee simple title to the SW 1/4 of NW 1/4 of Section 2, Tp. 28, South, Range 17 East, in Hillsborough County, Florida. Shortly after acquiring title thereto, he and his wife took possession of the property, making it their home, and developed it by planting seedling citrus trees thereon. Three children were born to the marriage, viz.: Ruth Mobley Miller, Fred Mobley, and Esta Mobley King. In 1911 Ollie Mobley deserted her husband and he *Page 354 
obtained a divorce, and in 1914 married Mary E. Mobley, and one child, viz.: Ernest Mobley, was born to the marriage. The parties made their home on the lands above described from date of marriage until July, 1926, when Irvin E. Mobley and his wife, Mary E. Mobley, conveyed the homestead to J.S. Long and wife, Hazel T. Long, for an agreed price of $35,000, of which $13,000 was paid in cash and notes and mortgage were made payable to Irvin E. Mobley and wife, Mary E. Mobley, representing the balance due on the purchase price of the homestead. The Mobleys immediately moved from the homestead, and in the year 1929 J.S. Long and wife, Hazel T. Long, purchasers, finding themselves financially unable to pay for the property, reconveyed the same to Irvin E. Mobley and Mary E. Mobley, who upon receipt of the deed, in 1929, returned to the homestead and continued to reside thereon, making it their home until the death of Irvin E. Mobley. The notes and purchase price mortgage were delivered to the Longs by Irvin E. Mobley and the indebtedness cancelled. Irvin E. Mobley was living on the property as his homestead at the time of his death. The children of the first marriage filed a bill of complaint seeking a partition of the homestead property, making Mary E. Mobley, the widow, and her son, Ernest Mobley, and others, defendants. Mary E. Mobley asserted ownership of the homestead property as the sole surviving tenant by the entireties under the conveyance from J.S. Long and wife Hazel R. Long to Irvin E. Mobley and Mary E. Mobley, dated May 6, 1929.
It is clear that the land was used as a homestead from the time of purchase by Irvin Mobley in 1894 until the sale thereof in 1926, when he moved away. It is not shown that Mary E. Mobley, placed any money in the property, but after her marriage to Irvin Mobley during the year 1914, took up her place of abode and made the property her *Page 355 
home as his said wife. She at no time asserted ownership or an interest therein until 1926, when she agreed to sign the deed to the property, thereby releasing her inchoate right of dower, provided her husband, Irvin Mobley, would make her a payee in the purchase price notes and mortgage. When the deed made May 6, 1929, reconveying the homestead property to Irvin Mobley and wife Mary E. Mobley, there was no money or other consideration moving from Mary E. Mobley to J.S. Long and wife, Hazel T. Long, the purchase price mortgage being cancelled of record and marked paid by her husband, Irvin Mobley, when the Mobleys took up their home again on the land where Irvin Mobley took Mary E. Mobley to live when he married her in the year 1914. It is beyond dispute that the property involved is the homestead of the late Irvin Mobley and its alienation is controlled by Sections 1 and 4 of Article10 of the Constitution of Florida. The conveyance on May 6th, 1929, to Mary E. Mobley by the Longs was without consideration and her machinations about being made one of the payees of the purchase notes and mortgage in the form to induce her to sign the deed thereby releasing her possible dower, is not a sufficient compliance with Article 10 of the Constitution of Florida. It is not within her power to defeat the provisions and requirements of Article 10, supra. Its provisions must be followed to make a valid conveyance. Section 2 of Article 10 of the constitution of Florida provides that the homestead shall inure to the widow andheirs of the party entitled to the exemption. See Hutchinson v. State, 79 Fla. 157, 84 So. 151; Rawlins v. Dade Lumber Co.,80 Fla. 398, 86 So. 334.
We cannot agree to the conclusion that Mary E. Mobley is the sole owner as a surviving tenant by the entireties of the above described property through the conveyance dated May 6, 1929, from J.S. Long and wife Hazel T. Long, to *Page 356 
Irvin Mobley and wife Mary E. Mobley: (a) because the deed is without consideration; (b) because it would place it within her power to defeat the provisions of Article 10 of the Constitution of Florida; (c) her property right in and to the homestead is her dower interest as the widow of Irvin Mobley; (d) she has no power to defeat the interest and ownership of the children of Irvin Mobley by his first marriage and plaintiffs below. See Church v. Lee, 102 Fla. 478, 136 So. 242; Bess v. Anderson, 102 Fla. 1127,136 So. 898; Jackson v. Jackson, 90 Fla. 563, 107 So. 255; Hill v. First Nat. Bank, 79 Fla. 391, 84 So. 190; Johns v. Bowden,68 Fla. 32, 66 So. 155; Norton v. Bays, 88 Fla. 1, 102 So. 361; Semple v. Semple, 82 Fla. 138, 89 So. 638; Byrd v. Byrd, 73 Fla. 322,  74 So. 313; Croker v. Croker, 9 F.2d 409.
The decree appealed from is reversed for further proceedings in the lower court not inconsistent with this opinion.